Citation Nr: 1819300	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  07-34 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and dysthymic disorder, to include as secondary to service connected back, knee and pes planus disabilities.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a disorder manifested by bilateral hand and wrist pain.

5.  Entitlement to service connection for right wrist arthritis.

6.  Entitlement to a separate rating for neurological disorder of the left lower extremity, secondary to the mid thoracic and lumbosacral strain.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 1992.  

This matter comes before the Board of Veterans' Appeals hereinafter Board) on appeal from rating decisions by the Indianapolis, Indiana, Regional Office (RO).  By a rating action in July 2006, the RO denied the Veteran's claim for an increased disability rating for mid-thoracic and lumbar strain.  Subsequently, in a September 2009 rating decision, the RO denied the Veteran's attempt to reopen his claims of entitlement to service connection for a bilateral ankle disability, migraine headaches, PTSD and depression; that rating action also denied service connection for bilateral hand/wrist pain, and entitlement to a TDIU.  The Veteran perfected a timely appeal to those decisions.  The Veteran appeared and offered testimony at a hearing before a hearing officer at the RO in November 2010.  A transcript of that hearing is of record.  

In a November 2013 decision, the Board determined that new and material evidence had been submitted and reopened the claims of service connection for a bilateral ankle disability, service connection for migraine headaches, and service connection for an acquired psychiatric disorder, to include PTSD, depression and dysthymic disorder.  The Board then remanded those claims as well at the TDIU claim to the RO for further evidentiary development.  In that decision, the Board denied a higher evaluation for the Veteran's lumbar/thoracic spine disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While on appeal to the Court, the Veteran withdrew his appeal to the denials of increased disability ratings for bilateral pes planus and right and left knee chondromalacia patella.   As such, these issues are no long before the Board.  

In a June 2014 Order, the Court granted a "Partial" Joint Motion for Remand (JMR) which partially vacated and remanded the Board's decision, specifically, the denial of separate rating for left lower extremity neurological disorder.  The case was remanded the Board for readjudication and issuance of a new decision.  

In December 2014, the Board again remanded the case to the RO further evidentiary development.  Following the requested development, supplemental statements of the case (SSOCs) were issued in March 2017 and January 2018.  The Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressor of MST.  

2.  The Veteran has not had PTSD at any time since contemporaneous to when he filed his claim to the present.  

3.  An acquired psychiatric disorder, to include depressive disorder, did not manifest during service and was not caused or aggravated by a service-connected disability.  

4.  The Veteran's arthritis of the ankles did not manifest during active service or within one year of separation from active service, is not otherwise directly caused by his active service, and was not caused or aggravated by his service-connected pes planus.  

6.  The Veteran's bilateral hand and right wrist disorders did not manifest during active service or within one year of separation from active service, were not otherwise caused by active service, and were not caused or aggravated by any service-connected disability.  

7.  The Veteran has not had neurological symptoms in the left lower extremity related to his service-connected spine disability at any time from contemporaneous to when he filed his claim to the present.  

8.  The Veteran's current chronic disability manifested by headaches had onset years after active service and was not caused by active service.  

9.  The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have made him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).   

2.  The criteria for service connection for an acquired psychiatric disorder, including depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).  

3.  The criteria for service connection for a bilateral ankle disorder, including as secondary to the service-connected pes planus, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  

4.  The criteria for service connection for a disability manifested by bilateral hand and wrist pain have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).  

5.  The criteria for service connection for a right wrist disability, including arthritis, have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).  

6.  The criteria for a separate rating for neurological symptoms in the left lower extremity, secondary to the mid thoracic and lumbosacral strain, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).  

7.  The criteria for entitlement to service connection for migraine headaches have not all been met.  38 U.S.C. §§ 105, 1110, 5107 (2012); 38 C.F.R. § 3.1 (n), 3.301, 3.310 (2017).  

8.  The criteria for TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.15, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Provisions Relevant to Service connection.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Service connection may be granted for a condition on a "secondary" theory of entitlement if the condition is shown to have been caused or aggravated by a condition for which service connection has already been established.  See 38 C.F.R. § 3.310 (2017).  The term "aggravated" in this context means that, although the secondary condition was not caused by the service-connected condition, the secondary condition was chronically worsened by the service-connected condition.   

A non-expert (layperson)  can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id, see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  


II.  S/C Acquired Psychiatric Disorder, to Include PTSD.

The Veteran contends that service connection is warranted for a psychiatric disorder, to include PTSD, as a result of stressors experienced while in service.  At his personal hearing in November 2010, the Veteran reported being "jumped" by four Germans while walking back to his barracks one night.  The Veteran related that the first time he ever mentioned the incident was in 1998 to his private doctor who convinced him to seek mental help.  The Veteran reported that there were things that happened in Desert Storm that also caused him to have nightmares until today.  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304 (f).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014).  

The Veteran has not alleged that he has PTSD the result of combat or fear of hostile enemy or terrorist activity.   Rather he bases his claim on stressors unrelated to combat or fear of enemy or terrorist activity.  

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); 38 C.F.R. § 3.304 (f) (5).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See 38 C.F.R. § 3.304 (f) (5).   Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f) (3).  

In the context of a PTSD claim based on personal assault, the United States Court of Appeals for the Federal Circuit (Federal Circuit) distinguished the holding in Moreau v. Brown, 9 Vet. App. 389 (1996), and held "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Thus, courts have made plain that, a claim for service connection for PTSD based on in-service personal assault, favorable medical evidence diagnosing PTSD based on the Veteran's account of in-service assault must be weighed against all other evidence of record when determining whether the claimed in-service personal assault has been corroborated.  See Menegassi, 638 F.3d at 1382 n.1.  


A.  S/C-PTSD.

In this case, the record shows a current VA treatment for PTSD.  VA outpatient treatment reports refect diagnoses of PTSD due to MST.  A mental health note, dated in April 2008, indicates that the Veteran was experiencing a variety of medical and psychological problems, along with being raped during service.  The pertinent diagnosis was PTSD, chronic, secondary to being raped.  Another mental health note, dated in October 2008, reported a diagnosis of PTSD, chronic, secondary to being raped/MST.  However, the January 2011 VA PTSD examiner disagreed with this diagnosis; similarly, following a VA compensation and pension (C&P) examination in September 2016, the examiner stated that the Veteran did not meet criteria for PTSD.  Specifically, the examiner noted that the Veteran did not report persistent avoidance of stimuli associated with the traumatic event.  The examiner further noted that the Veteran did report nightmares of the personal-assault trauma but denied nightmares or intrusive memories related to the witnessed death of this serviceman.  The examiner stated that the Veteran's reported symptoms were better explained by an unspecified depressive disorder.  Thus the Board will consider whether service connection is warranted for either PTSD or depressive disorder in turn.  

Turning to the question of an in-service stressor, the Veteran reports that he was the victim of sexual assault at the hands of 4 Germans while walking back to the barracks leaving a bar in 1989.  Alternately, the Veteran has claimed his PTSD was caused by witnessing another serviceman accidentally kill himself with a loaded weapon.  

The Veteran has not provided additional information, including names of individuals involved, if any, and the approximate dates and locations of the reported service events, despite being afforded the opportunity to do so.  Of record are service personnel and treatment records but those do not show any behavioral changes or requests for duty transfer, etc.  

Moreover, following a VA examination in September 2016, the examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-V criteria; it was noted that his current diagnosis was unspecified depressive disorder.  

In this case, there is simply a lack of evidence supporting the Veteran's claimed stressors.  Generalized descriptions of stressors do not lend themselves to meaningful corroboration efforts.  The Veteran carries the burden of advancing information about such incidents to enable VA to corroborate them.  38 C.F.R. § 3.159 (c) (2) (i).  He has not done so here. 

As the inservice stressors have not been shown by credible supporting evidence to have occurred, service connection cannot be granted for PTSD.  Additionally, the Board finds the 2016 examination report the most probative evidence of record as to whether the Veteran has ever had PTSD.  This is because the examination report goes into the specific criteria for a PTSD diagnosis while the treatment records are more general.  The appeal must therefore be denied; there is no reasonable doubt to be resolved as to this issue.  


B.  S/C-depressive disorder.

The Veteran maintains that his depressive disorder developed as a result of his service connected disabilities of the back, knees, and feet.  

Following a VA examination in August 2011, the Veteran was diagnosed with depression not otherwise specified, chronic, moderate, unrelated to military service.  In addition, following a recent DBQ examination in September 2016, the Veteran was again diagnosed with depressive disorder.  As such, the first requirement for establishing a claim of service connection is met.  

Concerning the second requirement of an in-service incurrence of a disease, there is no evidence of treatment for any acquired psychiatric disability during service.  The STRs are completely silent with respect to any complaints or treatment related to a psychiatric disorder, including depressive disorder.  The Board therefore concludes that the in-service element is not met in this case.  

The earliest evidence of any diagnosis of an acquired psychiatric disorder is contained in VA treatment records dated beginning in January 2003, which is nearly 13 years after Veteran's separation from service.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, while the medical evidence of record reflects diagnoses of depressive disorder, the competent medical evidence of record has not related the Veteran's currently diagnosed depressive disorder to his military service.  Significantly, following a VA examination in August 2011, the examiner reported a diagnosis of depression not otherwise specified, chronic, moderate, unrelated to military service.  And, following a recent DBQ examination in September 2016, the examiner stated that the Veteran's unspecified depressive disorder is, more likely than not, unrelated to military service.  

With respect to the Veteran's contentions that his depressive disorder was caused by or aggravated by his service-connected ankle, knee and back disabilities, the preponderance of the evidence is against that claim.  The September 2016 VA examiner concluded that symptoms of the Veteran's unspecified depressive disorder began several years later and was not - more likely than not - proximately due to his physical complaints.  The examiner stated that insufficient evidence was found to state that the veteran's service connected disabilities more likely than not caused or aggravated his unspecified depressive disorder.  Rather, the Veteran's unspecified depressive disorder was, more likely than not, due to a variety of personal and social stressors including marital discord and divorce and being "black listed" by trucking companies with subsequent difficulty with finding employment, and financial stressors.  

The Board acknowledges the Veteran's contentions made in a statement in March 2017, wherein he stated that the September 2016 VA examination was not thorough and he questioned whether the examiners were qualified to conduct the examination.  However, the Board notes that the September 2016 VA examiner is probative and persuasive evidence against the claim of service connection for depressive disorder because, contrary to the Veteran's contentions, it was based on a review of the claims file, detailed clinical interview, and thorough mental status examination; and because the examiner provided clear rationale for his opinion that the depressive disorder was not caused or aggravated by the Veteran's service-connected disabilities.  

The Board acknowledges the Veteran's contentions that the claimed psychiatric disorder is related to service or his service-connected disabilities.  While the Veteran himself might believe that his depressive disorder is the result of active service and is competent to report observable symptoms, he is not competent to opine as to the specific etiology of a condition as complex as a mental disorder.  

In summary, although the evidence shows that the Veteran has a current diagnosis of a psychiatric disorder, namely depressive disorder, there preponderance of evidence is against a finding that it is directly or secondarily related to his active service or a service connected disability.  For these reasons, the Board must deny the appeal as to entitlement to service connection for a psychiatric disorder, to include depressive disorder. There is no reasonable doubt to be resolved as to this issue.  


III.  -S/C-Bilateral ankle disorder.

The Veteran maintains that his bilateral ankle disorder had its onset in service.  He indicated that he began experiencing problems with his ankle in service, and he has continued to have chronic pain.  

After review of the evidence of record, the Board finds that the most probative evidence addressing whether the Veteran's current bilateral ankle disorder was caused or aggravated by his military service is against the claim.  

The record reflects that the Veteran has a current bilateral ankle disability.  Significantly, during an April 2009 examination, it was noted that the Veteran had had arthroscopic scopes of both ankle areas.  An August 2015 VA examination reported a diagnosis of ankle arthritis.   Subsequently, a VA examination conducted in September 2016 also reported a diagnosis of bilateral ankle arthritis.  

At the outset, the Board finds that service connection on a presumptive basis is not appropriate.  Although the Veteran has a confirmed diagnosis of arthritis in both ankles, the earliest diagnosis of a bilateral ankle disorder was in April 2009, approximately 17 years after the Veteran separated from service.  Accordingly, presumptive service connection is not appropriate in this case because that disability did not manifest to a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309.  

The Board also finds that direct service connection is not appropriate for a bilateral ankle disorder.  The service medical records STRs indicate that the Veteran was seen for complaints of pain in the right ankle in November 1985; the impression was resolving sprain.  The Veteran was next seen in April 1986 with complaints of pain in the left ankle; the assessment was R/O strain.  The remainder of the STRs is silent with respect to any complaints of or treatment for a bilateral ankle disorder.  Moreover, there is no competent evidence of record that would etiologically link the present diagnosed condition to his active service.  Rather, in June 2009, following a review of the Veteran's claims file, a VA examiner opined that it is less likely than not that the Veteran's current degenerative changes of the ankles is related to the inservice injuries to the ankle.  Accordingly, the criteria for direct service connection have not been met.  38 C.F.R. §§ 3.303, 3.304.  

For his part, the Veteran argues that his bilateral arthritis of the ankles is due to or the result of his service-connected pes planus.  However, in an August 2015 medical opinion, a VA examiner stated that it is not at least as likely as not that bilateral ankle arthritis was caused by the service-connected bilateral pes planus.  The examiner stated that there is no evidence of any connection.  The examiner further explained that there is no clearly abnormal gait that could have placed undue strain on the ankles.  The examiner further opined that it is not at least as likely as not that bilateral ankle arthritis was aggravated by the service-connected bilateral pes planus.  The examiner explained that there was no severe injury in service that could have permanently worsened the condition beyond its natural progression.  He stated that the natural progression is often worsening over the years due to the stress of normal physical daily activities.  

In a subsequent DBQ opinion in September 2016, the examiner stated that, after reviewing the conflicting medical evidence, it is not at least as likely as not that the non-service related bilateral ankle arthritis disabilities were permanently aggravated beyond their natural progression due to the service-connected pes planus.  The examiner stated that there is no evidence of any connection.  There is no clearly abnormal gait that could have placed undue strain on the bilateral ankles beyond their natural progression.  The natural progression is often worsening over the years due to the stress of normal physical daily activities of walking and climbing stairs.  

In light of the above, the Board finds that service connection is not appropriate for arthritis of the ankles.  Specifically, the Board relies upon the opinion of the August 2015 and September 2016 VA examiners who found that the condition was not otherwise etiologically related to or aggravated by his service-connected pes planus.  In support of this opinion, the examiners referred to evidence in the record, including a thorough physical examination of the Veteran, as well as known medical principles.  A review of the record has not revealed any medical evidence that would contradict these medical opinions.  38 C.F.R. § 3.310.  

The Veteran has claimed entitlement to service connection for ankle disabilities, specifically as due to his service-connected pes planus.  He has not provided what could be reasonably construed as a nexus opinion in that regard.  The Veteran has also not been shown to have any expertise as to what causes or aggravates a condition.  Whether one medical condition, pes planus in this case, causes or worsens another medical condition, such as arthritis, is a complex medical question not answerable by a non-expert and not answerable by observation by a person's senses.  The Veteran's assertion as to the cause of his bilateral ankle arthritis is not competent evidence of causation or aggravation.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's service-connected pes planus and the current bilateral ankle disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral ankle disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  


IV.  Factual background & Analysis-S/C bilateral hand and wrist pain & right wrist arthritis.

The Veteran maintains that service connection is warranted for a bilateral hand and wrist disorder.  In a statement dated in May 2008, the Veteran reported injuring his hands and wrists as a result of slipping while lifting weights during in-service physical training.  

At the onset, the Board notes that service connection has already been established for an undiagnosed illness, characterized by right hand and wrist pain and sensory disturbances of the fingertips; service connection is also established for an undiagnosed illness, characterized by left hand and wrist pain and sensory disturbances of the fingertips.  In this regard, the Veteran has been provided multiple VA examinations to determine the etiology of any hand and wrist condition manifested by pain or osteoarthritis.  

The STRs do not reflect any complaints of or treatment for a bilateral hand or wrist condition.  

Post service treatment records reflect that on September 3, 2008, x-ray study revealed showed some degenerative changes of the right wrist; the left wrist was normal.  A VA examination was conducted on November 13, 2012.  Following examination and review of the evidence, the VA examiner provided a diagnosis of mild arthritis of the right wrist.  The examiner reported that examination and x-rays of the bilateral hands and left wrist were normal and no diagnosis was reported.  The examiner opined that the right wrist arthritis is less likely than not incurred in or caused by the in service injury/event of physical training to include push-ups and pull ups as there is no evidence of treatment in service and no clear documentation of a continuum of treatment from service until today.   

The Veteran was afforded a VA examination in August 2015.  Following an examination and review of the claims folder, the examiner opined that it is not at least as likely as not that right wrist arthritis was caused by stress of his right wrist from working large guns, from getting into fights and from physical training.  The examiner explained that there is no evidence of any connection.  There is no clearly documented continuum of care from service until now.  

On the occasion of a VA examination of the hands in July 2016, the Veteran was diagnosed with strain hands, bilateral.  .  

In September 2016, the Veteran underwent a DBQ examination for evaluation of peripheral nerves.  At that time, the Veteran complained of numbness and tingling in thumb, 2nd and 3rd fingers bilaterally and pain in hands for the past 10 yrs.  The pertinent diagnosis was median mononeuropathy bilateral carpal tunnel syndrome.  

In September 2016, the Veteran's file was referred to an examiner for an opinion regarding the etiology of the median mononeuropathy bilateral CTS.  The examiner stated that the claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that the Veteran does not have a cervical strain.  He noted that the medial nerve mononeuropathy affects nerves in the hands and related to tight tendons over the median nerves in the wrist and unrelated to spinal pathology.  

In light of the pertinent evidence above, the Board finds that service connection is not warranted for bilateral hand and wrist pain, and wrist arthritis.  As discussed above, the medical and lay evidence of record indicate that the Veteran does not have a disability, manifested by bilateral hand pain and wrist arthritis that is related to military service.  Wrist arthritis was not documented until September 2008, more than 16 years following Veteran's discharge from service.  Moreover, following the examination in August 2015, the examiner opined that it is not at least as likely as not that right wrist arthritis was caused by stress of his right wrist from working large guns, from getting into fights and from physical training.  The examiner explained that there is no evidence of any connection.  There is no clearly documented continuum of care from service until now.  

With respect to the bilateral hand and wrist pain, the examiners have attributed those symptoms to bilateral median mononeuropathy CTS.  And, following a review of the file in September 2016, a VA examiner stated that the claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition and supported the opinion with adequate rationale.  

The Board acknowledges the Veteran's contentions that his bilateral hand and wrist pain and his right wrist arthritis are due to service.  To the extent that this contention does not include symptoms present since service, the Board notes that whether lay opinions of this nature are competent evidence depends on the question at issue and the particular facts of the case.  Here, a connection between service and his disability manifesting many years later is not a simple determination amenable to non-expert opinion.

For all of the above reasons, the preponderance of the evidence is against a finding that all elements have been met to establish service connection for bilateral hand and wrist pain and right wrist.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  


V.  Separate rating for neurological impairment of the LLE, secondary to LS disability.

The Veteran maintains that he experiences problems in the lower extremities, which developed as a result of his service-connected mid thoracic and lumbar spine disabilities.  He has complained of radiating pain in the left lower extremity.  neurological impairment that is associated with a spinal disability.  

The symptoms claimed by the Veteran, however, have not been medically linked to his service connected back disability.  Although the Veteran believes that the pain and numbness in his left lower extremity are related to his spinal conditions, he is not competent as a lay witness to provide an opinion in this regard as it is well known that numbness can result from numerous conditions.  His opinion is no more than speculation.

In this regard, the Board has considered the December 2010 VA examination report that documents the Veteran's denial of associated numbness tingling or weakness in the upper/lower extremities with his back injury.  On the occasion of a VA examination in November 2012, it was noted that the Veteran had decreased sensation to light touch in the left lower extremity, including the leg and foot.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  

In August 2015, a VA examiner opined that it is not at least as likely as not that the decreased sensation to light touch in the left lower leg/ankle and left foot/toes finding in the November 2012 VA spinal examination represent an objective neurologic abnormality.  The examiner explained that it is not an objective neurologic abnormality; it is slightly subjective.  

On the occasion of a VA examination of the spine in September 2016, the Veteran reported no radiation of pain to thighs or legs.  He reported having pain in between the shoulders going down to the lumbar spine, along with numbness and tingling in the thumb, second and third fingers of both hands.  However, on examination of the lumbar spine, it was noted that the Veteran did not have any radicular pain or any signs or symptoms due to radiculopathy.  The examiner also noted that the Veteran did not have any neurological abnormalities or findings related to a thoracolumbar spine condition.  A subsequently VA peripheral nerves examination in November 2016 reported findings of normal motor strength, deep tendon reflexes, and light touch sensory testing of both legs.  

In light of the foregoing, the Board finds that there is no competent medical evidence showing a current neurological disorder involving the left lower extremity.  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as the evidence of record shows that the Veteran does not have a current disability, the Board concludes that a separate rating for neurological disorder of the left lower extremity, secondary to the mid thoracic and lumbosacral strain is not warranted.  

The weight of the evidence is therefore against a finding of any neurological disorder of the left lower extremity due to service or secondary to the service-connected lumbar spine disorder.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for a separate rating for neurological disorder of the left lower extremity, secondary to the mid thoracic and lumbosacral strain and it is denied.  

VI.  Factual background & Analysis-S/C migraine headaches.

The veteran is claiming entitlement to service connection for migraine headaches.  The Veteran essentially contends that he developed headaches as a result of military service.  At his personal hearing in November 2010, the Veteran maintained that his migraine headaches again are related to his service-connected physical disabilities and his psychiatric conditions.  

The record reflects that the Veteran has been diagnosed with headaches.  Significantly, a VA general examination in September 2005 reported a diagnosis of migraine headaches.  A VA treatment note, dated in October 2005, indicates that the Veteran had been previously diagnosed with migraine headaches, but that they were now diagnosed as headaches related to medication overuse (specifically Tylenol 3 and Motrin for degenerative joint disease pain.  The note also indicates that the Veteran had recently undergone left ankle surgery and was on Tylenol 3 and Vicodin during recovery.  Subsequently, a February 2006 note also reported that the headaches were common vascular type headaches and possibly the result of medication rebound.  A progress note dated in December 2009 indicates that the Veteran had rebound headaches secondary to pain medications brought up by his neurologists.  

On the basis of these VA treatment reports, a current headache disability is established.  Thus, the first element of a direct service connection claim has been satisfied.  However, as will be discussed below, the remaining criteria have not been met.  

Following a VA examination in January 2011, the examiner reported diagnoses of opiate abuse with prescription medication, and overuse of pain medication.  

In November 2013, the Board remanded the case in order to obtain an addendum opinion in order to resolve the question of whether it was more likely than not that the Veteran's overuse of prescription medication, which caused his headaches, was the result of willful misconduct or, in the alternative, if it was as likely as not that his prescription medication addiction resulted from chronic prescription medication use for long-term pain management.  

In a medical opinion, dated in August 2015, the examiner stated that it is more likely than not that the Veteran's overuse of prescription was the result of willful misconduct.  Again, in July 2017, an examiner concluded that is more likely than not that the Veteran's overuse of prescription medication was the result of willful misconduct.  

The evidence here fails to demonstrate that headaches were incurred during active service.  The STRs indicate that the Veteran was hospitalized for a closed head injury with loss of consciousness from October 7 1987 to October 9 1987; and, in September 1988, it was reported that he was struck on the side of the skull during a fight with an impression of headache caused by direct trauma.  However, no subsequent complaints or treatment reported in the STRs.  

Moreover, while the record reflects a diagnosis of headaches, none of the medical providers have suggested a causal relationship between the Veteran's headaches and active service.  Rather, the headaches have been associated with overuse of medications.  

Additionally, service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence that his drug use/abuse is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381.  On the contrary, in August 2015 and July 2017, the examiners opined that it is more likely than not that the Veteran's overuse of prescription medication was the result of willful misconduct.  

Notably, the post-service treatment records do not contain any evidence, indication, or allegation that the Veteran's overuse of prescription medication resulted from, was caused by, or used for therapeutic purposes for any disability that was incurred in, or is otherwise related to, his military service, to include the mid thoracic and lumbar spine and bilateral pes planus and other disabilities the Veteran has asserted were incurred as a result of service.  

As there is no competent or credible lay or medical evidence establishing, or even indicating, that the Veteran's overuse of prescription medication is secondary to or caused by a service-connected disability, the Board finds VA's duty to assist by providing a VA examination and/or opinion has not been triggered.  The Board further finds that, without competent lay or medical evidence establishing that the Veteran's overuse of prescription medication resulted from, was caused by, or used for therapeutic purposes for any disability that is related to his military service, the Veteran's claim of service connection for headaches due to overuse of prescription medications must be denied.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  


VII.  Factual background & Analysis-TDIU.

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16 (a) (2017).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a) (2017).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Veteran contends, in essence, that he is unemployable due to his service-connected disabilities.  

In this case, the Veteran is service connected for undiagnosed illness characterized by right hand and wrist pain and sensory disturbances of the fingertips, rated as 20 percent disabling; undiagnosed illness characterized by left hand and wrist pain and sensory disturbances of the fingertips, rated as 20 percent disabling; mid thoracic and lumbosacral strain, rated as 20 percent disabling; chondromalacia patella, left knee, rated as 10 percent disabling; chondromalacia patella, right knee, rated as 10 percent disabling; and bilateral pes planus, rated as 10 percent disabling.  His combined schedular rating is 70 percent.  His disabilities due to an undiagnosed illness are of a common etiology.  Additionally, his spine, right knee, left knee, and pes planus disabilities are of a single system - the orthopedic system.  Under either of these configurations, he meets the 40 percent for a single disability via application of 38 C.F.R. § 4.25.  Furthermore his disabilities meet the scheduler requirements for the entire period on appeal.  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In this regard, the Board notes that, at his personal hearing in November 2010, the Veteran reported that he is unable to do any desk work because he can't concentrate long enough as he gets headaches.  The Veteran also reported that he can drive a personal vehicle but not enough to hold a job.  

Submitted in support of the Veteran's claim is a Social Security Administrative decision, dated in February 2004, which determined that the Veteran was disabled beginning March 5, 2003, due to severe impairments caused by mild degenerative disc disease of the cervical and lumbosacral spines painful hallux abducto valgus of the right foot, symptomatic arthritis and osteochondntis dissecans of the right ankle obesity a history of headaches mild cardiomegaly and suspected hypertensive heart disease and post-traumatic stress disorder.  It was noted that he had a high school education, but he had no transferrable skills from any past relevant work.  He had the residual functional capacity to perform a significant range of sedentary work prior to March 5, 2003.  However, after March 5, 2003 and in addition to the above the claimant cannot respond appropriately to supervisors, coworkers or normal work situations or deal with changes in a routine work setting on a sustained basis.  

Of record is a vocational assessment, conducted by Dr. Christopher K. Wood in August 2014, wherein he stated that the evidence indicates that Veteran's functioning in this regard has been compromised dating back to 1995 when he stopped working.  Therefore it is at 1east as likely as not that based on the Veteran's service-connected conditions, he has been unable to sustain and maintain substantially gainful employment dating from at least from October 15, 2004.  

On the occasion of a VA examination for the spine in September 2016, the Veteran reported persistent back pain worse on walking, swimming and physical activities.  He reported experiencing lightning bolts of pain in low back lasting 10-15 seconds occurring 2-3 times a week.  He denied any radiation of pain to thighs or legs.  He indicated that the pain occurs between shoulders going down to lumbar spine.  He also reported numbness and tingling of thumb, second and 3rd fingers of both extremities.  The Veteran did not report any flare-ups of back pain.  Forward flexion was to 90 degrees, extension was to 30 degrees, lateral flexion and rotation was also to 30 degrees, bilaterally.  Pain noted on exam but does not result in/cause functional loss; he had pain with forward flexion and extension.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions; no additional loss of function or range of motion was noted with repetitive use testing.  Muscle strength was reported to be 5/5 in all joints; no muscle atrophy was noted.  Deep tendon reflexes were 2+.  The pertinent diagnoses were degenerative disc disease of the lumbosacral spine and thoracic spine strain.  The examiner noted that the Veteran's spine conditions resulted in mild disability, which limits physical work.  

In September 2016, a VA examiner stated that he had reviewed the conflicting medical evidence and noted that the Veteran had occupational experience as a truck driver, motor coach driver, and limousine driver.  He noted that the Veteran had five jobs, fired from four of them, and last worked in 2000.  The examiner concluded that the Veteran is unable to do the work because of pain in knees and is unable to push peddles for brakes; he also took too much sick leave.  The examiner stated that the Veteran cannot do physical work because of joint and spine pain, but he can do sedentary desk work.  

In an employability assessment, dated in June 2017, the examiner indicated that the records in the claims file are overwhelmingly consistent with an individual who is disabled and unable to secure and follow substantial gainful employment as a result of his service connected conditions and the combination of his limitations.  He found the Veteran to be a credible reporter of his service-connected conditions.  Based on the consistency between his statements during the interview and the medical records reviewed, the examiner indicated that he has only considered the Veteran's service-connected conditions in rendering this opinion.  The specialist opined that it is more likely than not that the Veteran's service-connected back and bilateral knee conditions have precluded him from securing and following substantially gainful employment since at least when he stopped working -as a long-distance truck driver.  He further noted that the Veteran's service-connected bilateral band disabilities and bilateral foot disability further preclude him from employment.  The examiner stated that the Veteran remains unable to secure and follow substantially gainful employment; he offered the opinion despite any medical professional's opinions that the Veteran is able to engage in -work activity with -the limitations arising from his service-connected disabilities.  He stated that medical professionals are qualified -to define the physical or mental limitations extending from a condition, but have no expertise 'in translating this information into the degree of impact on the ability to work, particularly when dealing with a combination of physical and mental limitations.  A vocational expert is uniquely qualified to evaluate how specific limitations impact the performance of work activity.  

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's mid thoracic and lumbar spine, bilateral knee disorder, bilateral pes planus, and bilateral hand and wrist pain and sensory disturbances of the fingertips hand and wrist pain and sensory disturbances of the fingertips combine to make him unemployable.  While the September 2016 DBQ examiner indicated that the Veteran is able to do sedentary desk work, he also stated that the Veteran cannot do physical work because of joint and spine pain.  Moreover, following an employment assessment in June 2017, the vocational specialist opined that it is more likely than not that the Veteran's service-connected back and bilateral knee conditions have precluded him from securing and following substantially gainful employment since at least when he stopped working -as a long-distance truck driver.  He further noted that the Veteran's service-connected bilateral band disabilities and bilateral foot disability further preclude him from employment.  Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining gainful employment consistent with his education and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  In resolving all reasonable doubt in favor of the Veteran, entitlement to a TDIU rating is warranted.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for PTSD is denied.   

Service connection for an acquired psychiatric disorder, including depressive disorder, is denied.  

Service connection for a bilateral ankle disorder is denied.  

Service connection for a disorder manifested by bilateral hand and wrist pain is denied.  

Service connection for right wrist arthritis is denied.  

Entitlement to a separate rating for neurological disorder of the left lower extremity, secondary to the mid thoracic and lumbosacral strain is denied.  

Service connection for migraine headaches is denied.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


